Citation Nr: 1401526	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-40 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of education benefits in the calculated amount of $3,000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2005 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In his October 2010 VA Form 9, the Veteran requested a hearing before a member of the Board.  Such hearing was scheduled in April 2011.  Prior to the hearing, the Veteran requested that the hearing be rescheduled due to conflicting responsibilities (i.e., he had college finals the day of the hearing).  In accordance with his request, the hearing was rescheduled for June 2011; he failed to appear for the hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  


FINDINGS OF FACT

1.  A valid overpayment of $3,000.00 was created due to the receipt of an advance payment for education benefits in October 2009.  

2.  The overpayment resulted in unjust enrichment of the Veteran.  

3.  The evidence shows that denying the Veteran's request for a waiver would result in undue hardship.  


CONCLUSIONS OF LAW

1.  The overpayment of education benefits in the amount of $3,000 was properly created.  38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.23, 3.667 (2013).  

2.  The recovery of the overpayment of VA education benefits in the amount of $3,000 would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Waiver of Recovery of an Overpayment

In July 2009, the Veteran applied for VA education benefits.  Therein, the Veteran indicated that he elected to receive Chapter 33 (post-9/11 GI Bill) benefits and revoked any further benefits under Chapter 30 (Montgomery GI Bill).  He indicated that he was enrolling at Aims Community College and that he would start classes on August 24, 2009.  

On October 6, 2009, the Veteran was issued a check in the amount of $3,000.00, apparently as an advance on his education benefits.  

In October 2009, the Veteran was sent a letter by the RO informing him that he had been awarded education benefits under the post-9/11 GI Bill.  In pertinent part, his  benefits would include; $1,033 per month for housing (the maximum for the Veteran's school's zip code, although prorated for partial months of training).  

In November 2009, the Veteran was issued three checks, and in pertinent part, $2,307.03 (for housing for the periods of August, September and October 2009).  

In February 2010, the Veteran was informed that an overpayment had occurred in the amount of $3,000.00.  

In March 2010 correspondence, the Veteran requested a waiver of his indebtedness, stating that he initially planned on attending Colorado University but the out-of-pocket costs would have been too substantial, and that he had to attend community college because he ran out of time waiting for VA education benefits.  He stated that despite his attempts at saving as much money as possible, he was still getting more and more in debt each month.  He also stated that he was a full-time college student.  

In his March 2010 VA Form 5655 (Financial Status Report), the Veteran listed his expenses as approximately $1,100 more than his monthly income, which he listed as included only the $1,033.00 for housing.  

In an April 2010 decision, the RO denied waiver of the overpayment.  The decision indicated that when the Veteran requested the advance for education benefits, he certified that he would have to repay the advance.  The decision also noted that there was no evidence of fraud, misrepresentation or bad faith on his part, but that his financial hardship appears temporary in nature, and based on his age and future earning potential, paying the amount owed would not cause significant financial hardship.  Allowing the Veteran to keep the advance payment would result in unjust enrichment.  

In a May 2010 letter, the Debt Management Center informed the Veteran that his amount of indebtedness had been reduced by $241.03.  The statement of the case reflects that this was accomplished by withholding this amount from payments he would have been otherwise due in May 2010.  

In his June 2010 notice of disagreement, the Veteran stated that he was unable to pay his mortgage and car notes and work full-time while also going to school.  He contended that he had only been overpaid $1,970.03.  The RO issued a statement of the case and the Veteran subsequently perfected his appeal.  

At the outset, the Board notes that the Veteran contests the amount of his indebtedness.  The relevant period of time is August 2009 through October 31, 2009.  As noted above, VA has found he is indebted for $3,000.  The evidence shows that the Veteran was provided $5,307.03 for housing (the October 6, 2009 check for $3,000.00 plus the November 5, 2009 check for $2,307.03).  As noted above, the maximum monthly housing allowance for his school's zip code is $1,033.00.  It further appears that VA pro-rated the month of August in the amount of $241.03.  Based on these provided amounts, for the period from August 24, 2009 through October 31, 2009, the Veteran should have been provided $2,307.03, for housing.  As he was paid $3,000 in excess of that, the overpayment of $3,000 was properly calculated.  

The focus now turns to whether the Veteran is entitled to a waiver of his indebtedness, the validity of the overpayment not being challenged by the Veteran.  

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b).  In essence, equity and good conscience means fairness to both the veteran and to the government.  38 C.F.R. § 1.965(a).  Under the regulation, equity and good conscience involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965.  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The law also precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Only one of the three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness.  38 U.S.C.A. § 5302(c).  

After a review of the record, there are elements both in favor and against granting a waiver of the validly created overpayment.  The clearly received benefits in exce3ss of that to which he was entitled.  However, it would be against equity and good conscience to require this particular Veteran to repay the amount of the overpayment.  Based on the Veteran's Financial Status Report, repayment of the debt would likely result in an undue hardship to him.  The Veteran indicated in his Financial Status Report that his only income was his monthly housing allowance, and that his monthly expenses far exceeded that of his housing allowance.  

Ultimately, the Board finds that while the overpayment resulted in unjust enrichment of the Veteran, denying his request for a waiver would result in undue hardship.  Accordingly, waiver of the validly created overpayment in the amount of $3,000 is warranted.  


ORDER

Waiver of recovery of overpayment of educational benefits in the amount of $3,000 is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


